 



EXHIBIT 10.43

May 5, 2003

Mr. Rick Dutkiewicz
Chief Financial Officer
VARI-L Company, Inc.

Dear Rick:

     The purpose of this letter (this “Letter Agreement”) is to set forth the
agreement by and among Cloyses Partners, LLC, a Colorado limited liability
company (“Cloyses”), and Vari-L Company, Inc., a Colorado corporation (the
“Company”) whereby, during the term of this Letter Agreement, Cloyses will
provide consulting services to the Company in connection with the wind-up of the
Company’s operations.

SERVICES

     During the term of this Letter Agreement, Cloyses will provide the
following services (the “Services”):



  •   Oversee the daily operations of the Company following the closing of the
asset sale contemplated by that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated December 2, 2002, between Sirenza Microdevices, Inc.
(“Sirenza”), Olin Acquisition Corporation (“Olin”) and the Company, which shall
consist primarily of winding up the Company’s operations and making, on behalf
of the Company, payments or the provision for the payment of the Company’s
liabilities and distributions to the Company’s shareholders;



  •   Assist the Company in its performance of any executory obligations under
the Purchase Agreement;



  •   Timely report any material issues which come to Cloyses’ attention that
arise during the wind-up process to the Company’s Board of Directors, including,
but not limited to, any indemnity claims by Sirenza or Olin under the Purchase
Agreement;



  •   General business and financial advisory work as required by the Company’s
Board of Directors and/or its senior management;



  •   Provide members of the Company’s senior management with such information
as they may reasonably request in preparing the Company’s public filings with
the Securities and Exchange Commission; provided, however, that Cloyses shall
have no responsibility for the preparation or filing

 



--------------------------------------------------------------------------------



 



Rick Dutkiewicz
May 5, 2003
Page 2



      of any such reports, which responsibility shall be retained solely by the
Company’s board of directors and authorized officers;



  •   Subject to the direction of the Board of Directors, oversee the defense of
any claims or litigation against the Company, and the prosecution of claims on
behalf of the Company;



  •   Act as trustee for any liquidating trust created by the Company to further
complete the liquidation and wind-up of the Company’s operations pursuant to a
form of mutually acceptable liquidating trust agreement; and



  •   Such other actions as may be reasonably requested by the Company in
furtherance of the actions described above.

FEES

     The Company agrees to pay Cloyses $275.00 per hour for each hour that a
Managing Director of Cloyses renders services to the Company, and $250.00 per
hour for each hour that a Principal of Cloyses renders services to the Company.
The Company shall provide an initial retainer to Cloyses of $5,000 prior to
commencement of the Services and make advance deposits of $1,500 on the first
and fifteenth day of each month beginning May 15, 2003. If in any month the full
amount of the deposit is not earned, the excess of such deposit shall be
credited toward the following deposit due.

     Cloyses agrees to submit monthly invoices to the Company. Such invoice
shall include a description of the services rendered and the number of hours
expended. Because Cloyses is an independent contractor and not an employee of
the Company, the Company will not withhold or make payments for state or federal
income tax or social security; make unemployment insurance or disability
insurance contributions; or obtain workers’ compensation insurance on Cloyses’
behalf. Cloyses will be solely responsible for all tax returns and payments
required to be filed with or made to any federal, state or local tax authority
with respect to Cloyses’ performance of Services and receipt of fees under this
Letter Agreement.

EXPENSES

     The Company shall reimburse Cloyses for all reasonable expenses incurred by
Cloyses in providing services under this Letter Agreement, including travel,
lodging, car rental costs and other reasonable third party fees and expenses
incurred to perform the Services. When possible, Cloyses will take advantage of
any lodging or car rental agreements the Company may have in place to minimize
these costs. Cloyses will bill these expenses to the Company every two weeks and
the Company shall promptly reimburse Cloyses upon receipt thereof. The Company
agrees that the payment of fees

 



--------------------------------------------------------------------------------



 



Rick Dutkiewicz
May 5, 2003
Page 3

earned and expenses incurred pursuant to this Letter Agreement is not contingent
on the outcome or results of Cloyses’ services to the Company.

TERM

     This Letter Agreement may be terminated by either party by providing
forty-five (45) days prior written notice to the other party. The Company may
also terminate this Letter Agreement immediately upon Cloyses’ material breach
of any provisions hereof. Cloyses will perform the services set forth herein
until the termination of this Letter Agreement. If this Letter Agreement is
terminated prior to the conclusion of the liquidation, dissolution and wind-up
of the Company’s operations, Cloyses agrees to work with the Company in order to
effect the orderly transition of Cloyses’ duties hereunder to such other party
as designated by the Company.

     In the event of any termination of this Letter Agreement, the Company shall
immediately pay Cloyses all fees earned and expenses incurred through the
effective date of termination, if not satisfied by any previously-provided
retainer. Cloyses shall return any portion of any retainer not earned.

REPRESENTATIONS AND WARRANTIES

     The Company understands and confirms that, (i) Cloyses will be using and
relying on data, material and information furnished to it by the Company, its
employees, officers, directors and agents (the “Company Information”) and (ii)
Cloyses shall not have any responsibility for the accuracy or completeness of
such Company Information, whether or not it makes an independent verification.
The Company hereby represents and warrants to Cloyses that all such information
will not contain any untrue statement of material fact or omit to state any
material fact necessary to make the statements therein not misleading.

     Cloyses hereby represents and warrants that: (a) Cloyses is not a party to
any agreement or arrangements that prohibits Cloyses from performing the
Services hereunder; (b) the Services to be rendered to the Company hereunder
will not conflict with any obligations that Cloyses has or may have had to any
party for whom Cloyses has performed services; (c) Cloyses has full right and
power to enter into and perform its obligations under this Letter Agreement
without the consent of any third party; and (d) Cloyses will perform all work
hereunder in compliance with applicable law.

INDEMNIFICATION

     Cloyses and David Corsaut shall be added to the Company’s Directors and
Officers insurance policy as insured parties, which coverage shall not be less
than $5,000,000, shall be effective as of the date of Cloyses’ engagement and
shall have a “tail” of at least three (3) years. The Company, and its
subsidiaries, if any, agree to

 



--------------------------------------------------------------------------------



 



Rick Dutkiewicz
May 5, 2003
Page 4

indemnify and hold harmless Cloyses, its partners, members, managers, employees,
agents, transferees and successors (collectively, the “Cloyses Indemnified
Parties”) from and against any and all losses, claims, expenses, damages, or
liabilities, joint or several, to which any Cloyses Indemnified Party becomes
subject under federal or state statutes, regulations, common law or otherwise,
arising out of, in connection with, or based upon any matter contemplated by
this Letter Agreement, whether or not resulting in any liability; and to
reimburse the Cloyses Indemnified Parties for any reasonable legal or other
expenses incurred by such Cloyses Indemnified Parties in connection with
investigating or defending against any such loss, claim, damage or liability
(whether or not such Cloyses Indemnified Parties are defendants in, or targets
of, such action, proceeding or investigation) with reasonable promptness after
Cloyses has provided the Company with written notice, in reasonable detail, of
the costs incurred as a result of any such loss, claim, expense, damage or
liability. In no event shall the Company be liable to any Cloyses Indemnified
Party under this paragraph, however, to the extent that any such loss, claim,
expense, damage or liability is found in a final judicial determination, not
subject to further appeal, to have resulted from Cloyses’ gross negligence or
willful misconduct. The foregoing reimbursement, indemnification and hold
harmless provisions shall survive any termination of this Letter Agreement and
are in addition to, and not subject to the limitations of, the fees and
reimbursement of expenses specifically provided for elsewhere in this Letter
Agreement.

OTHER MATTERS

     Each party agrees that all information it receives from the other party
will be treated as strictly confidential and shall only be used by the receiving
party for the purposes set forth herein. Cloyses further agrees not to disclose
any of the Company’s Confidential Information (as defined below) to any third
party, other than counsel to the Company and the Company’s public auditors,
without the Company’s prior written consent. “Confidential Information”
includes, but is not limited to, all nonpublic information pertaining to the
Company, its financial position, its liabilities, and claims against the
Company’s assets.

     Cloyses is, and at all times shall be, an independent contractor for the
Company, with control over the accomplishment of its services.

     The validity and interpretation of this Letter Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Colorado (excluding the conflicts of law rules).

     Notwithstanding anything herein (or in any other agreement) to the
contrary, Cloyses shall have the right, upon the Company’s acceptance of the
work hereunder, to reference the Company and the general nature of the services
to prospects, clients or investors. Cloyses shall also have the right, from time
to time, to create case studies, presentations, articles and the like related to
the services provided hereunder

 



--------------------------------------------------------------------------------



 



Rick Dutkiewicz
May 5, 2003
Page 5

(“Materials”), and to utilize the Materials in public speaking engagements,
publications, and other similar uses.

     The benefits of this Letter Agreement shall inure to the parties hereto,
their respective successors and assigns, and to the indemnified parties
hereunder and their respective successors and assigns, and the obligations and
liabilities assumed in this Letter Agreement by the parties hereto shall be
binding upon their respective successors and assigns. No party to this Letter
Agreement may assign its rights and/or obligations hereunder without the consent
of all parties hereto.

     We appreciate the opportunity to work with you and are prepared to begin
this engagement immediately after the execution of this Letter Agreement. If the
foregoing is agreeable to you, please signify by signing below and returning one
copy to us, whereupon this letter will be a binding agreement between us.

          Sincerely,           CLOYSES PARTNERS, LLC           By: /s/ David
Corsaut
Name: David Corsaut
Title: Managing Director

Accepted and Agreed to on May 6, 2003.

By: /s/ Richard P. Dutkiewicz
Name: Richard P. Dutkiewicz
Title: Chief Financial Officer

 